 

Case 1:21-cv-02217-GBD Document 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a es xX
NAMEL NORRIS, :
Plaintiff,
-against-
FRAMING ON 9!" INC. and ARTURO
HERNANDEZ,
Defendants.
wee ee ee ee ee we ee eee ee ee ee eee ee eH KX

GEORGE B. DANIELS, District Judge:

  

oe Rage 1 1ofi

    

ORDER
21 Civ. 2217 (GBD)

In light of the Plaintiff's notice that the parties have reached a settlement on all issues in

this matter, (ECF No. 18), all conferences and deadlines previously scheduled are adjourned sine

die. The parties shall submit a stipulation of dismissal or a status report within thirty (30) days of

this order.

Dated: New York, New York
August 16, 2021

SO ORDERED.

fincas B Dore

GEY RG
CEPR Sta

. DANIELS
ates District Judge

 

 
